                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 20, 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                          CORPUS CHRISTI DIVISION

UVALDO GUZMAN,                              §
                                            §
           Plaintiff,                       §
VS.                                         §   CIVIL NO. 2:18-CV-00432
                                            §
WARDEN FUENTEZ, et al,                      §
                                            §
           Defendants.                      §

                             MEMORANDUM ORDER

         The Court is in receipt of Magistrate Judge B. Janice Ellington’s
Memorandum and Recommendation to Dismiss Case (“M&R”), Dkt. No. 12. The
Court is also in receipt of Plaintiff Uvaldo Guzman’s (“Guzman”) Objections to the
M&R, Dkt. No. 13. The Court ADOPTS IN PART and DECLINES TO ADOPT
IN PART in Magistrate Judge’s Memorandum and Recommendation.
 I.      Background
      Guzman is incarcerated in the Texas Department of Criminal Justice, Criminal
Institutions Division (TDCJ-CID) and is housed at the McConnell Unit in Beeville
Texas. Dkt. No. 1. In his complaint Guzman alleges claims against Head Warden
Fuentez; Assistant Warden Fernandez; Lieutenant Skinner C. Sturgis (“Sturgis”);
and Sergeant Tommy L. West (“West”). Id. at 1. He alleges deliberate indifference
and retaliation claims against Defendants. Id.; Dkt. No. 12 at 2. The M&R
adequately summarizes the facts underlying his complaint:
      At all relevant times, Plaintiff was housed in administrative segregation in a
      single cell. His placement in administrative segregation resulted from being
      charged with assaulting a TDCJ officer at another prison unit. Early in the
      morning on May 23, 2018, Plaintiff met with his attorney’s investigator to
      discuss the pending charge. Because both Plaintiff and the investigator have bad
      hearing, a prison official moved Plaintiff to a room containing seven shakedown
      cages. The room containing the cages is located in the same building as
      Plaintiff’s cell.
      Plaintiff was placed into one of the shakedown cages by Lt. Sturgis while the
      investigator remained on the outside. Plaintiff described the cage as seven feet


1/9
  tall with just enough room for one person to spread out his arms. The cage
  contains one place to sit down, and the meshing wire allows the occupant to see
  through and to communicate to people on the outside. The cage contains no
  running water and no toilet.
  Only one door leads into the room containing the shakedown cages, and there
  were no cameras placed inside the room. The door is locked by a regular key.
  According to Plaintiff, a camera in the hallway watches the door leading into the
  room containing the shakedown cages. Plaintiff did not know whether the
  camera watching the door was monitored by a picket officer. No other person
  was inside any other cage during the time Plaintiff was locked in the shakedown
  cage.
  Plaintiff’s meeting with his attorney’s investigator began at 9:00 a.m. When
  Plaintiff met with the investigator, the door to the room was open. Plaintiff’s
  meeting with his investigator took around forty minutes, at which time the
  investigator left through the open door.
  Plaintiff remained locked in the shakedown cage after the investigator left. Lt.
  Sturgis entered the room sometime after lunch. Plaintiff informed Lt. Sturgis
  that he was done and would like to return to his cell. Lt. Sturgis responded that
  he would be right back to take Plaintiff to his cell. Lt. Sturgis further informed
  Plaintiff that the investigator had failed to inform him that the meeting was
  completed.
  Sometime later that day, Sgt. West entered the room. Sgt. West informed
  Plaintiff that the officers did not know his meeting was over with the
  investigator and that he would be right back to return Plaintiff to his cell.
  Plaintiff never saw Sgt. West again during the rest of the time he was inside the
  cage. Lt. Sturgis returned to the room three more times every two hours or so.
  Lt. Sturgis made fun of Plaintiff, saying to Plaintiff that he was going to stay in
  the cage and that Lt. Sturgis had Plaintiff right where he wanted him.
  Plaintiff was aware that people were walking by the door all day long. Plaintiff
  yelled out a couple of times but nobody answered from the hallway. He also feel
  asleep at various times during his stay in the cage. The door remained open
  until shift change which occurred around 6:00 p.m. An inmate walking down the
  hall way closed the door Plaintiff was never offered water or food by Lt. Sturgis
  and Sgt. West. Plaintiff had no access to bathroom facilities. After shift change,
  Plaintiff did not see anyone again until he was released from the cage.
  During his stay in the cage, Plaintiff went to the bathroom one time in his pants.
  Plaintiff estimates there were two or three roster counts in his cell during the
  time he languished in the shakedown cage. Plaintiff ultimately was released
  from the cage at 4:00 a.m. the next morning, which meant that he spent
  approximately nineteen hours in the cage. Several officers participated in
  releasing Plaintiff from the cage. When asked why they left Plaintiff in the cage,
  Lt. Sturgis and Sgt. West said they were unaware that Plaintiff was in the cage.
  During the time Plaintiff was left in the cage, he had no access to water, food, or
  the bathroom. Plaintiff missed three meals while in the cage. Plaintiff testified



2/9
  that he felt fine physically when he was released. He was immediately taken to
  the infirmary where he was given water to drink for possible dehydration.
Dkt. No. 12 at 2-5.

         The Magistrate Judge issued her M&R on April 1, 2019 as a frivolousness
screening pursuant to the Prison Litigation Reform Act. See 42 U.S.C.A. § 1997e; 28
U.S.C. § 1915(e)(2)(B). The Magistrate Judge recommends dismissing Guzman’s
claims against Defendants in their official capacities as barred by the Eleventh
Amendment. Dkt. No. 12 at 1-2. The Magistrate Judge also recommends dismissing
all of Guzman’s other claims for failure to state and claim and/or frivolousness and
to count the dismissal as a “strike.” Id.
         Guzman is illiterate but through the assistance of another incarcerated
person he objects to the M&R on the grounds that the Magistrate Judge has
misinterpreted the severity of the harm that occurred; that Guzman has alleged
facts which demonstrate retaliation and a deliberate indifference by Defendants to
his 19-hour containment in the cell. Dkt No. 13 at 2.
II.      Analysis
      The M&R correctly states the applicable legal standard.
  “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of
  a right secured by the Constitution and laws of the United States, and must
  show that the alleged deprivation was committed by a person acting under color
  of state law.” West v. Atkins, 487 U.S. 42, 48 (1988); see also Biliski v. Harborth,
  55 F.3d 160, 162 (5th Cir. 1995). An action may be dismissed for failure to state
  a claim when the complaint does not plead “enough facts to state a claim to relief
  that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
  (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged. Iqbal, 556 U.S. at 678. The complaint must be liberally construed in
  favor of the prisoner and the truth of all pleaded facts must be assumed. Oliver
  v. Scott, 276 F.3d 736, 740 (5th Cir. 2002). A claim is frivolous if it has no
  arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989). A claim
  has no arguable basis in law if it is based on an indisputably meritless legal
  theory, “such as if the complaint alleges the violation of a legal interest which
  clearly does not exist.” Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998).
Dkt. No. 12 at 6-7.




3/9
        a. Deliberate indifference
      The M&R states the law around a deliberate indifference claim as follows:
      The Eighth Amendment prohibits cruel and unusual punishment. U.S. Const.
      amend. VIII. “The Constitution does not mandate comfortable prisons . . . but
      neither does it permit inhumane ones, and it is now settled that the
      treatment a prisoner receives in prison and the conditions under which he is
      confined are subject to scrutiny under the Eighth Amendment.” Harper v.
      Showers, 174 F.3d 716, 719 (5th Cir. 1999) (quoting Woods v. Edwards, 51
      F.3d 577, 581 (5th Cir. 1995) (per curiam) (internal quotations omitted)).
      Prison officials are required to must provide humane conditions of
      confinement and ensure that inmates receive adequate food, clothing, shelter,
      and medical care. Farmer v. Brennan, 511 U.S. 825, 832 (1994). Conditions
      that result in “unquestioned and serious deprivations of basic human needs”
      or “deprive inmates of the minimal civilized measure of life’s necessities”
      violate the Eighth Amendment. Rhodes v. Chapman, 452 U.S. 337, 347
      (1981); see also Hudson v. McMillian, 503 U.S. 1, 8-10 (1992). An Eighth
      Amendment violation occurs when a prison official is deliberately indifferent
      to an inmate’s health and safety. Farmer, 511 U.S. at 834. The test for
      deliberate indifference has both an objective and subjective prong. Under the
      objective prong, the inmate “must first prove objective exposure to a
      substantial risk of serious harm.” Trevino v. Livingston, No. 3:14-CV-52, 2017
      WL 1013089, at *3 (S.D. Tex. Mar. 13, 2017) (citing Gobert v. Caldwell, 463
      F.3d 339, 345-46 (5th Cir. 2006)). To prove the subjective prong of the
      deliberate indifference test, the inmate “must show both: (1) that the
      defendant was aware of facts from which the inference of an excessive risk to
      the [inmate’s] health or safety could be drawn; and (2) that the defendant
      actually drew the inference that such potential for harm existed.” Trevino,
      2017 WL 1013089, at *3 (citing Farmer, 511 U.S. at 397 [sic] and Harris v.
      Hegmann, 198 F.3d 153, 159 (5th Cir. 1999)). The deliberate indifference
      standard “is an extremely high standard to meet.” Domino v. Texas Dep’t of
      Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). Deliberate indifference is
      more than mere negligence. Farmer, 511 U.S. at 835. “Even proof of gross
      negligence does not establish deliberate indifference.” Levine v. Taylor, No.
      3:12-CV-186, 2017 WL 1215426, at *7 (S.D. Tex. Mar. 31, 2017) (citing
      Whitley v. Hanna, 726 F.3d 631, 641 (5th Cir. 2013)). In accessing prisoner
      allegations of unconstitutional conditions of confinement, the Supreme Court
      has noted that some complained-of conditions amount to no more than “a de
      minimis level of imposition with which the Constitution is not concerned.”
      Ingraham v. Wright, 430 U.S. 651, 674 (1977). Moreover, the Court has
      further explained that it is necessary to consider the duration of the
      plaintiff’s exposure to the complained-of condition. See Hutto v. Finney, 437
      U.S. 678, 686–87 (1978).
      Following this guidance, the Fifth Circuit Court of Appeals and other circuit
      courts have recognized that a filthy cell may be tolerable and not an Eighth


4/9
      Amendment violation for a few days but intolerably cruel and unusual for a
      time period of weeks or months. See Davis v. Scott, 157 F.3d 1003, 1006 (5th
      Cir. 1998) (citing Hutto, 437 U.S. at 686-87); Howard v. Adkison, 887 F.2d
      134, 137 (8th Cir.1989) (citing Hutto, 437 U.S. at 687); see also White v. Nix, 7
      F.3d 120, 121 (8th Cir.1993) (a prisoner confined to an allegedly unsanitary
      cell for eleven days could not prove an Eighth Amendment violation due to
      “relative brevity” of his stay); Harris v. Fleming, 839 F.2d 1232, 1235–36 (7th
      Cir.1988) (filthy, roach-infested cell for five days does not amount to
      constitutional violation). However, there is no exact time calculation, and
      with certain conditions, or combinations of conditions, the short duration of
      the exposure does not eliminate the violation. See, e.g., McBride v. Deer, 240
      F.3d 1287, 1291–92 (10th Cir. 2001) (finding an Eighth Amendment violation
      where a prisoner was forced to live in a feces-covered cell for three days);
      LaReau v. MacDougall, 473 F.2d 974, 978 (2d Cir. 1972) (prisoner's Eighth
      Amendment rights were violated where he was forced to “live, eat, and
      perhaps sleep in close confines with his own human waste” for five days).
Dkt. No. 12 at 9-10.
         Domino is of no moment for the screening of Plaintiff’s case. Domino v. Texas
Dep't of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). Domino regards a
summary judgment motion, it does not create a higher standard for the statement
of a claim. Id. Smith v. Copeland is also off point as it regards a summary judgment
motion and facts involving an inmate who had access to a toilet and refused to clean
up his own cell. Smith v. Copeland, 87 F.3d 265, 267 (8th Cir. 1996). Similarly,
Pierron involved an inmate who had access to a toilet in his cell. Pierron v. L.P.D.C.,
No. CV 16-01746, 2017 WL 4990551, at *3 (E.D. La. Feb. 9, 2017), report and
recommendation adopted, No. CV 16-01746, 2017 WL 4919125 (E.D. La. Oct. 31,
2017).
         The Supreme Court has spoken clearly that the Eighth Amendment concerns
the deprivation of “the minimal civilized measure of life's necessities.” Wilson v.
Seiter, 501 U.S. 294, 298 (1991). The denial of medical care or other basic human
needs is cruel and unusual because it can result in pain without purpose. Rhodes v.
Chapman, 452 U.S. 337, 347 (1981). Humiliating punishments can be cruel and
unusual. Hope v. Pelzer, 536 U.S. 730, 738 (2002). Yet restrictive or harsh
conditions are not unconstitutional and are part of the penalty that criminal
offenders pay for their offenses. Rhodes, 452 U.S. at 347. The Supreme Court has



5/9
acknowledged that the deprivation of bathroom breaks for a seven hour period
create a situation of “particular discomfort and humiliation” that implicates the
Eighth Amendment. Hope, 536 U.S. at 738. The Supreme Court also acknowledged
the humiliation of not being able to change clothes after an inmate defecates on
their person. Id. at 738 n8; see also Caballero v. Lantz, No. 3:05-CV-140CFD, 2008
WL 638397, at *3 (D. Conn. Mar. 5, 2008) (finding that an inmate being forced to
defecate on himself may be sufficiently serious to support an Eighth Amendment
violation).
        As stated above, the test for deliberate indifference involves the objective test
of cruel and unusual punishment just discussed as well as a two prong subjective
test: 1) that the defendant was aware of facts from which the inference of an
excessive risk of health or safety could be drawn; and 2) that the defendant actually
drew the inference that such potential for harm existed. Farmer v. Brennan, 511
U.S. 825, 837 (1994).
        Here, Guzman alleges he was meeting with an attorney investigator
regarding a charge of assaulting an officer. Dkt. No. 1. For this meeting he was
placed in a cage with one place to sit down and just big enough to spread out a
person’s arms, Guzman alleges. Dkt. No. 12 at 3. Guzman alleges cage did not have
running water or a toilet. Id. He alleges he was left in this room without a bathroom
for 19 hours. Id. In that time, Guzman alleges he was forced to relieve himself on
his person. Id.1
        Defecation and urination are basic human needs. The deprivation of a place
to defecate or urinate so that a person is forced to defecate or urinate on themselves
amounts to a deprivation of a “minimal civilized measure of life's necessities.” See
Wilson, 501 U.S. at 298; Hope, 536 U.S. at 738. Denying a person a place to go to the
bathroom for 19 hours, almost an entire day, is not just restrictive or harsh, it is the
denial of a basic bodily function during a period when every person can be expected
to need to relieve themselves. See id. Forcing someone to defecate or urinate on

1
 The Court passes no judgment on the merit of the facts only on what has been plausibly alleged. Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).


6/9
themselves is extreme, it is unsanitary and humiliating and extends beyond the
penological purposes of prison. See id. Moreover, this case is not analogous to prison
condition cases which weigh whether a prisoner is exposed to already dirty facilities
for long enough to constitute cruel and unusual punishment. See Davis v. Scott, 157
F.3d 1003, 1006 (5th Cir. 1998). This case concerns whether forcing a prisoner to
relieve himself on himself and dirty his cell is cruel and unusual: it is a
qualitatively different inquiry. Hope, 536 U.S. at 738. Accordingly, the Court finds
that Guzman has stated the objective prong of a deliberate indifference claim.
         Guzman alleges that the officers were aware of his extensive confinement in
the tiny cage without bathroom facilities. Dkt. No. 12 at 4. He alleges that Sturgis
returned to this cage several times every few hours and taunted Guzman and told
him he was going to stay in the cage and Sturgis had him right where he wanted
him. Id. Such conduct demonstrates 1) an awareness of the health risk posed to
Guzman by having no place to relieve himself for 19 hours and 2) an actual
inference drawn that such a potential for harm existed. See Farmer, 511 U.S. at
837. Guzman is not alleging negligence or gross negligence, rather he alleges
deliberate actions and spoken words to show a knowing willingness that harm
occur. See id. Accordingly, the Court finds that Guzman has stated the subjective
prong for a deliberate indifference claim.
         Given the presence of objective and subjective elements, the Court concludes
Guzman has stated a claim for deliberate indifference and the Court RETAINS the
claim.
            b. Retaliation
         The M&R states the law around retaliation as:
         To state a valid § 1983 claim for retaliation, “a prisoner must allege (1)
         a specific constitutional right, (2) the defendant’s intent to retaliate
         against the prisoner for his or her exercise of that right, (3) a
         retaliatory adverse act, and (4) causation.” Jones, 188 F.3d at 324-25
         (citing McDonald v. Stewart, 132 F.3d 225, 231 (5th Cir. 1998)). An
         inmate must allege more than his personal belief that he is the victim
         of retaliation. Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997)
         (citation omitted). “Mere conclusory allegations of retaliation will not be


7/9
      enough to withstand a proper motion for dismissal of the claim.” Jones,
      188 F.3d at 325. The inmate must produce direct evidence of motivation
      or a chronology of events from which retaliation may be inferred Id. In
      other words, a successful claim of retaliation requires a showing that,
      but for some retaliatory motive, the complained of adverse incident
      would not have occurred. Woods, 60 F.3d at 1166.
      Plaintiff claims in his original complaint that Lt. Sturgis and Sgt. West
      retaliated against him by leaving in the shakedown cage for nineteen
      hours. While providing no specific facts at the Spears hearing, Plaintiff
      speculated that perhaps Lt. Sturgis and Sgt. West were trying to
      punish Plaintiff since Plaintiff had been charged with assaulting a
      TDCJ officer. Plaintiff’s allegations of retaliation in this instance are
      purely conclusory. They merely reflect his personal belief he may have
      been the victim of retaliation by Lt.. [sic] Sturgis and Sgt. West.
      Plaintiff alleges no specific facts to indicate that, but for some
      retaliatory motive, the incident involving the shakedown cage would
      not have occurred. Accordingly, it is respectfully recommended that
      Plaintiff’s retaliation claims against Lt. Sturgis and Sgt. West be
      dismissed with prejudice as frivolous and/or for failure to state a claim
      for relief.
Dkt. No. 12 at 14.
      This section of the M&R partially states the degree of motivation needed to
be alleged to state a claim of retaliation. It is not just direct evidence of motivation
which is sufficient. “The inmate must produce direct evidence of motivation or, the
more probable scenario, ‘allege a chronology of events from which retaliation may
plausibly be inferred.’” Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999).
      Here, Guzman has alleged a specific constitutional right, his Sixth
Amendment right to counsel in federal prosecutions. Dkt. Nos. 1 at 3; 1-2 at 1.
Guzman writes in his complaint several times about retaliation against
incarcerated persons who exercise their right to an attorney after being charged
with an offence against an officer: “I contend that they knew I was in there and this
is a form of retaliation punishment, unsanctioned by policy, that is practiced by
these two [officers] on a regular basis here at the McConnell Unit against inmates
who seek recourse or assistance of any kind concerning defense of a criminal action
involving a TDCJ officer and myself.” Dkt. No. 1-2 at 1. Guzman also writes of



8/9
“…retaliation on inmates who exercise their right to legal counsel concerning
criminal cases involving officers…” Dkt. No. 1 at 3. Guzman therefore alleges a
specific constitutional right.
       Guzman alleges his 19-hour confinement in a cage without a toilet occurred
directly after meeting with his attorney’s investigator regarding a charge of
assaulting a TDCJ officer. Dkt. Nos. 1, 12 at 5. Guzman also alleges officers had
knowledge of his confinement in the cage and an officer told him they intended to
punish him this way. Dkt. No. 12 at 4. Therefore, Guzman alleges a chronology of
events from which retaliation may plausibly be inferred. Id.; see Jones, 188 F.3d at
324. Finally, Guzman alleges a retaliatory adverse act, the confinement, and
causation, that the confinement was caused by a retaliatory intent conveyed to him
by the officer and inferred from the situation. See id.
       The Court therefore finds Guzman has stated a claim for retaliation and the
Court RETAINS Guzman’s retaliation claim.
III.   Conclusion
       For the foregoing reasons, the Court ADOPTS IN PART and DECLINES
TO ADOPT IN PART the Memorandum and Recommendation, Dkt. No. 12.
       After considering the objections, Dkt. No. 13, reviewing the record and the
applicable law the Court hereby:
             RETAINS Plaintiff’s deliberate indifference claim against Sturgis and
              West
             RETAINS Plaintiff’s retaliation claim against Sturgis and West
             DISMISSES Plaintiff’s claim for money damages against Defendants
              in their official capacities as barred by the Eleventh Amendment
             DISMISSES Plaintiffs claims against supervisory officials


       SIGNED this 20th day of December, 2019.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge


9/9
